Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations Contact: Heather Pribyl Buffalo Wild Wings, Inc. Announces First Quarter Earnings per Share of $1.49 - Net Earnings Growth Goal for 2014 Increased to 25% - Minneapolis, Minnesota, April 28, 2014 – Buffalo Wild Wings, Inc. (NASDAQ: BWLD ), announced today financial results for the first quarter ended March 30, 2014. Highlights for the first quarter versus the same period a year ago were: o Total revenue increased 20.9% to $367.9 million o Company
